DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 14 March 2022.  Claims 3 and 4 have been canceled.  Claims 1, 2, and 5 through 10 have been amended.  Claims 1, 2, and 5 through 10 are pending and have been examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
Applicant’s amendment to claims 1, 2, and 5 through 10 has been entered. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and in updated below, as necessitated by amendment. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection have been fully considered, but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below. 
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive. 
Applicant asserts that because the amended claim includes the limitation wherein said predetermined assigner is a role being independent in the management system, the role is not a group or a class, the role is configured to be related to the user only during a same period, the user is configured to be related to one or more roles, and the user is authorized to process the submitted transaction via the related one or more roles” the claim amendment includes “distinguishing technical features … to greatly improve the efficiency of permission management …, make dynamic authorization simpler, more convenient, clearer and more explicit, and improve the efficiency and reliability of permission setting,” therefore any alleged abstract idea has been integrated into a practical application.  Examiner respectfully disagrees. Examiner notes that the argument “one role can only be related to a unique user during the same period, when the permissions of a certain user related to the role have changed, the purpose can be achieved by changing the role permissions. … Since one role can only be related to one user during the same period, even if an authorization error occurs, only the user related to this role can be influenced, the influence range is small,” is more specific than the recited claim language. 
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP 2106.05(a)), apply the judicial exception with a particular machine (see MPEP 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP 2106.05(e)). See 2019 Revised Guidance.  The claims are directed to the abstract idea of assigning roles and permissions to manage tasks and workflow.  While the claims recite “a management system,” under the broadest reasonable interpretation of the claim language in light of the specification, a management system could be a generic protocol or process determined by persons in authoritative or allocative roles, such as a manger, supervisor, human resource personnel, or project manager.  Per the specification, the “transaction processor” is a person; the “assigner” is a person; and the “transaction submitter” is a person. The management system, as claimed, does not recite or require a computer or other generic processor to perform the recited steps.  A person could use a pen and paper to request permissions, task assignments and transfers, and role assignments and transfers.   Therefore, the claims fail to recite an improvement to the functioning of a computer or any other technology or technical field within the requirement of MPEP 2106.05(a)).  The claims do not recite a specific device for performing the recited steps, and the specification at paragraphs [0004-0005] only describes applying role-based access control (RBAC) to resource databases and ERP and CRM management systems in paragraph [0001] as being “related” to the claimed invention.  The specification does not provide additional details about the computer system/server or other processing device that performs the recited steps.   Because no particular machine is recited, the claims fail to comply with MPEP 2106.05(b).  The claims do not transform or reduce a particular article into a different state or thing, therefore the claims as amended do not comply with MPEP 2106.05(c). And lastly, the claims as amended do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment as required by MPEP 2106.05(e).  
Examiner notes that making permissions management more efficient, simpler, convenient, clearer, or reliable is a not a technical problem, because the improvement is efficiency and reliability comes from the improvements to the business process and not to any technology or technical field associated with the alleged inventive concept. Applicant is reminded that in most cases, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”); Alice, 573 U.S. at 223 (“Thus, if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”). See also Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (explaining that performance by computer of operations that previously were performed manually, albeit less efficiently, does not convert an abstract idea into eligible subject matter).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, and 5 through 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “during a same period” in claim 1 is a relative term which renders the claim indefinite.  The term “during a same period” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification merely mirrors the claim language without further explanation.  The specification at paragraph [0062] states: “As shown in FIG. 4, one role having the nature of an independent individual can only be related to a unique user during the same period, and one user is related to one or more roles having the nature of an independent individual; one user corresponds to one employee, and one employee5 corresponds to one user.”  However, the time period or period is not defined by the specification.  It is unclear whether the “same period” related to the period of the assigned role, the period related to the transaction that submitted, or some other period.  Therefore, the claim term “during a same period” is indefinite and appropriate correction and/or clarification is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 5 through 10 are rejected under 35 U.S.C. 101  because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a process for managing transaction processing in a management system. 
Independent claim 1 recites at least the following limitations: submitting a transaction-processing request by a transaction submitter; assigning the transaction-processing request to the appointed user; assigning the transaction-processing request to a predetermined assigner; appointing a user to process the submitted transaction according to the content of the submitted transaction; wherein said predetermined assigner is a role, the role is configured to be related to the user only during a same period.
The limitations for submitting a transaction processing request, assigning the transaction-processing request, and appointing a user covers performance of the limitation in the mind (observations, evaluations, judgments, and opinions related to the assignment of a task to a particular user), but for the disclosure of generic computer components or databases (the recited management system) in the specification.  Nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  Per the specification at paragraph [0014-0015] “a predetermined assigner” is a person, a “transaction submitter” is a person. A project manager or supervisor could mentally determine who to appoint to a task or delegate the appointment of a task assignment to another employee managing a specific project.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.  The step for submitting a transaction request represents data gathering and is therefore construed as insignificant extra-solution activity. 
Additionally the claims are directed to certain methods of organizing human activity because the claim steps assign tasks to users.  Certain methods of organizing human activity is defined as activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.  Because delegating and assigning tasks is a form of managing personal behavior and relationships or interactions between people (assigner to assignee) the claims fall within the abstract concept grouping of certain methods of organizing human activity. 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims do not recite a specific device for performing the recited steps, and the specification at paragraphs [0004-0005] only describes applying role-based access control (RBAC) to resource databases and ERP and CRM management systems in paragraph [0001] as being “related” to the claimed invention.  The Specification does not provide additional details about the computer system/server or other processing device that performs the recited steps.  For examining purposes, Examiner determines that the claimed steps are performed using a generic computer.  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Furthermore, the claimed steps do not describe which steps are performed by a computer and which steps are performed by a person.  As claimed, “a management system” does not necessarily include computer implementation of the recited steps. Therefore, the claims are directed to an abstract idea without significantly more.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, assuming the steps are performed by a generic processor, the additional elements of a database, processor, or storage device would amount to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 2, and 5 through 10 include the abstract ideas of independent claim 1.  The dependent claims recite at least the following limitations: the appointed user cannot transfer the transaction to any other user; a department is selected for a role when or after the role is created, a name of the role is unique under the department, and a number of the role is unique in the system; during cross-department transfer of the user, the user’s relation to the role in the original department is canceled, and the user is related to a role in a new department; filling out assignment remarks when the assigner appoints the user; the assigned user chooses whether to accept the transaction assigned by the assigner, and when the transaction is accepted, the current assignment is terminated by one of the following ways: (1) partial completion; after the assigned user confirms the partial completion, the transaction submitted by the transaction submitter is returned to the assigner, waiting to be assigned by the assigner again; (2) transfer; after the assigned user confirms the transfer and appoints a transferred user, the transferred user performs the subsequent processing; (3) end; selecting one or more supervisors, wherein after the transaction processing submitted by the transaction submitter is processed, the one or more supervisors evaluate the transaction submitted by the transaction submitter; selecting one or more supervisors, wherein after the transaction processing submitted by the transaction submitter is ended, the one or more supervisors evaluate the assigner  and/or each user who participates in the transaction processing; evaluating the transaction-processing result by the transaction submitter after the transaction processing submitted by the submitter is ended. 
The he limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1, 2, and 5 through 10 are ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, and 7 through 10 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht-Buehler (US 2011/0219433) in view of Schaad (US 2007/0016465).
Regarding Amended Claim 1, Albrecht-Buehler discloses a method for managing transaction processing in a management system, comprising: 5submitting a transaction-processing request by a transaction submitter, (… system administrators need to define who has access to what within the virtualization infrastructure and exactly what those delegate users can do on various parts of the infrastructure. Albrecht-Buehler [para. 0003-0005; Fig. 1A-1I].  … computer- and network-based methods, systems, and techniques for task-based access control, in particular as applied to virtualization environments. Example embodiments provide a task-based access control system ("TBACS"), which enables system administrators and other such users to assign privileges to delegate users based upon the tasks they wish to allow them to do and not based upon who the user is (i.e., what role the user has been assigned).  Albrecht-Buehler [para. 0022]); 
wherein in a case that the transaction submitter appoints a user to process the submitted transaction when submitting the transaction-processing request, the transaction-processing request is assigned to the appointed user; (… an administrator (or equivalent person or automated delegate) authors a proxy task object having activities with designated privileges. Authorship is described further with respect to FIGS. 5, 6, and 7. In block 403, the administrator deploys the proxy task object by designating an acceptable object for each privilege of each activity. Deployment is described further with respect to FIG. 8. In block 405, the administrator assigns the deployed proxy task object to one or more delegate users. Assignment is described further with respect to FIGS. 9A-9J.  Albrecht-Buehler [para. 0031-0033]);
Albrecht-Buehler fails to explicitly disclose the method otherwise, the transaction-processing request is assigned to a predetermined assigner, and the predetermined assigner appoints a user to process the su[b]mitted transaction according to the content of the submitted transaction; Schaad discloses this limitation. (The method further includes receiving delegation data, the delegation data including information identifying a delegator of the task and a delegatee to perform the task. The method further includes receiving revocation task data, with the revocation task data having as its object at least aspects of the task.  Schaad [para. 0019]. … Possible assignments of the task types to the principal types are depicted in lines 25A, 25B, and 26A. The general task 25 may be assigned to the particular principal 31 directly (shown by line 25A of FIG. 2A) or may be assigned to a principal over the business role 30 the principal occupies (shown by line 25B). The specific task 26 or instance may be assigned to the particular principal 31 directly (shown by line 26A). In some instances, specific tasks may be delegated to exactly one principal as its subject object, and may not be delegated to a principal over a business role, i.e. specific tasks may not be shared among principals. Schaad [para. 0036-0037; Fig. 2B, 3]. … Alternatively, the delegation module 35 may obtain delegation module data 104 from the database 100, where a particular rule determines that a task should automatically be delegated to a delegatee. Schaad [para. 0042, 0089]).  It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the assignment steps of Albrecht-Buehler to include the transaction-processing request is assigned to a predetermined assigner, and the predetermined assigner appoints a user to process the su[b]mitted transaction according to the content of the submitted transaction as taught by Schaad so that the subject and target information of the task therefore may define who should perform the task.  Schaad [para. 0036].
wherein said predetermined assigner is a role being independent in the management system, the role is not a group or a class, the role is configured to be related to one or more roles, and the user is authorized to process the submitted transaction via the related one or more roles. (… each object has privileges associated with it that are required to manipulate it. For a delegated user (e.g., a user given proper authorizations from, for example, a systems administrator) to acquire access to an object, the user needs to be given the proper set of privileges--ones that match what the object expects in order to take some action with respect to that object. These privileges are used by the virtualization environment to determine whether a specific user at a particular time has access authority to perform an action that the user desires to perform. In some virtualization systems and in other computing environments, such privileges (e.g., access rights and the like) are grouped into "roles," and a user is allocated (e.g., designated, granted, assigned, directed etc.) roles based upon what activities he or she likely needs to perform within the infrastructure. A role tends to group together a large set of privileges, comprising many different activities a delegate user may need to perform over time. For example, a user acting in a system administrator role may need to perform different activities than a user acting in a software tester role. Albrecht-Buehler [para. 0003]).

Regarding Amended Claim 2, Albrecht-Buehler and Schaad combined disclose a method, wherein in a case that the transaction submitter appoints the user, and after the transaction-processing request is assigned to the appointed user, the appointed user cannot transfer the transaction to any other user.  Schaad discloses this limitation. (The set of rules may also specify that a review task can never be delegated and should therefore be completed by the respective delegator. … Should the subsequent delegation data that is received not be allowable according to the set of rules, the delegation of the task will be rejected in operation 47 and subsequent delegation data is stored at operation 48. The responsibility of completing the delegated task may then be returned to the original delegatee or to the original delegator (not shown). Schaad [para. 0023-0025, 0041, 0049-0050; Fig. 3]).  It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the task assignment steps of Albrecht-Buehler to include rejecting transfer of a transaction to another employee as taught by Schaad so that tasks are continuously created, delegated or discharged according to the overall goals of an organisation and the general principles governing the distribution of work within an organisation. Schaad [para. 0003].
Regarding Claim 3 [CANCELLED].
Regarding Claim 4 [CANCELLED]. 
Regarding Amended Claim 5, Albrecht-Buehler and Schaad combined disclose a method, wherein a department is selected for a role when or after the role is created, and the role belongs to the department; a name of the role is unique under the department, and a number 5of the role is unique in the system; during cross-department transfer of the user, the user's relation to the role in the original department is canceled, and the user is related to a role in a new department.  Schaad discloses these limitations. (In FIG. 2B, the general task, relating to the business object 20, is associated with and may include a subject object and a target object. There may be any number of subject objects for any general task. Schaad [para. 0039; Fig. 2B (role, business role, tasks assigned to role)]. … the principal type is selected from a group including a business role principal and a particular principal. If the general task was assigned over a role, revocation is not possible at operation 57. The general task cannot be removed from the business role … In an example, a principal is transferred to a different accounting division. The principal has a change in roles. However, transfer is only complete after he performs all the currently pending tasks instances. Instances may be pending from the moment they are created and/or from the moment a principal has started the task. … Revoking generally may be initiated by a principal responsible for task completion. In contrast, task reassignment generally may be initiated by an administrator. Schaad [para. 0058-0060, 0089; Fig. 4]). It would have been obvious to one of ordinary skill in the art of operational security and workflow management before the effective filing date of the claimed invention to modify the steps of Albrecht-Buehler for user role management to include role creation and canceling a user’s relation to a role as taught by Schaad so that tasks are continuously created, delegated or discharged according to the overall goals of an organisation and the general principles governing the distribution of work within an organisation. Schaad [para. 0003].
Regarding Amended Claim 7, Albrecht-Buehler fails to explicitly disclose a method, wherein the assigned user chooses whether to accept the transaction assigned by the assigner, and when the transaction is accepted, the current assignment is terminated by one of the following ways:  15(1) partial completion: processing of the transaction submitted by the transaction submitter is not ended, and subsequent processing is needed; after the assigned user confirms the partial completion, the transaction submitted by the transaction submitter is returned to the assigner, waiting to be assigned by the assigner again; (2) transfer: processing of the transaction submitted by the transaction submitter is not 20ended, and subsequent processing is needed; after the assigned user confirms the transfer and appoints a transferred user, the transferred user performs the subsequent processing; and (3) end: the transaction processing submitted by the transaction submitter is finished entirely.  Schaad discloses this limitation.  (Once the delegatee has performed the task, evidence is created (shown in operation 38) as confirmation that the task has been completed.  Schaad [para. 0044]. … If the general task was assigned to a principal directly, a determination is made at operation 63 as to whether there are any pending or "existing" specific tasks. Assuming there are pending specific tasks of the general task, e.g., at least some of the specific tasks are not yet completed (as previously determined at operation 55), the process is forwarded to operation 65.  Schaad [para. 0055; Fig. 4]. … The interaction between the principals 130 commences with the delegator 10 delegating 132 a task, now the delegated task, to a delegatee 12. After the delegatee 12 has performed 134 the delegated task, the delegator 10 may review 138 the completed task, i.e. the delegated task. …Again, it will be appreciated that a delegated task may be delegated, by a delegatee, to further or subsequent delegatees. An example of a further delegation includes an incoming customer query to be resolved by a consultant A. In the circumstances, consultant A may not have the required technical knowledge to effectively deal with the query (or portion of the query), and he therefore delegates the task (or a portion of the task) to a further consultant B. This further consultant B may in turn also not be able to resolve the query and delegates the task further to consultant C.  Schaad [para. 0072, 0074-0077; Fig. 4]). It would have been obvious to one of ordinary skill in the art of operational security and workflow management before the effective filing date of the claimed invention to modify the steps of Albrecht-Buehler for user role management to include the assignment is terminated by transfer or ending because the transaction is finished entirely as taught by Schaad so that tasks are continuously created, delegated or discharged according to the overall goals of an organisation and the general principles governing the distribution of work within an organisation. Schaad [para. 0003].
Regarding Amended Claim 8, Albrecht-Buehler fails to explicitly disclose the method, further comprising selecting one or more supervisors, wherein after the transaction processing submitted by the transaction submitter is processed, the one or more supervisors evaluate the transaction submitted by the transaction submitter. Schaad discloses this limitation. (Besides the delegated task or assigned task described above, the review task 18 and the revoke task 19 may each also have the two attributes, e.g., the target object and the subject object. The review task 18 may have the subject object 28 as the delegator (to review the task) and the target object 27 as the delegated task (the task to be reviewed). Schaad [para. 0038]. … Once the delegatee has performed the task, evidence is created (shown in operation 38) as confirmation that the task has been completed. The evidence is directly related to the task, and is typically defined by the review data on creation of the review task. The evidence is now presented to the delegator to enable the delegator to perform the review task.  Schaad [para. 0044]). It would have been obvious to one of ordinary skill in the art of operational security and workflow management before the effective filing date of the claimed invention to modify the steps of Albrecht-Buehler for user role management to include evaluating task completion as taught by Schaad so that tasks are continuously created, delegated or discharged according to the overall goals of an organisation and the general principles governing the distribution of work within an organisation. Schaad [para. 0003].
Regarding Amended Claim 9, Albrecht-Buehler fails to explicitly disclose the method, further comprising: selecting one or more supervisors, wherein after the transaction processing submitted by the transaction submitter is processed, the one or more supervisors evaluate the assigner and/or each user who participates in the transaction 5processing. Schaad discloses this limitation. (Besides the delegated task or assigned task described above, the review task 18 and the revoke task 19 may each also have the two attributes, e.g., the target object and the subject object. The review task 18 may have the subject object 28 as the delegator (to review the task) and the target object 27 as the delegated task (the task to be reviewed). Schaad [para. 0038]. … Once the delegatee has performed the task, evidence is created (shown in operation 38) as confirmation that the task has been completed. The evidence is directly related to the task, and is typically defined by the review data on creation of the review task. The evidence is now presented to the delegator to enable the delegator to perform the review task.  Schaad [para. 0044]). It would have been obvious to one of ordinary skill in the art of operational security and workflow management before the effective filing date of the claimed invention to modify the steps of Albrecht-Buehler for user role management to include evaluating task completion as taught by Schaad so that tasks are continuously created, delegated or discharged according to the overall goals of an organisation and the general principles governing the distribution of work within an organisation. Schaad [para. 0003].  For examining purposes, because the claimed evaluation of the employee participating in the transaction is broadly claimed, the evaluation may be solely based on the review of the task result as disclosed by Schaad, therefore the claim limitation is taught by the combined references. 
Regarding Amended Claim 10, Albrecht-Buehler fails to explicitly disclose the method, further comprising: evaluating the transaction-processing result by the transaction submitter after the transaction processing submitted by the transaction submitter is ended.  Schaad discloses this limitation. (Besides the delegated task or assigned task described above, the review task 18 and the revoke task 19 may each also have the two attributes, e.g., the target object and the subject object. The review task 18 may have the subject object 28 as the delegator (to review the task) and the target object 27 as the delegated task (the task to be reviewed). Schaad [para. 0038]. … Once the delegatee has performed the task, evidence is created (shown in operation 38) as confirmation that the task has been completed. … The evidence is now presented to the delegator to enable the delegator to perform the review task.  Schaad [para. 0044]). It would have been obvious to one of ordinary skill in the art of operational security and workflow management before the effective filing date of the claimed invention to modify the steps of Albrecht-Buehler for user role management to include evaluating task completion as taught by Schaad so that tasks are continuously created, delegated or discharged according to the overall goals of an organisation and the general principles governing the distribution of work within an organisation. Schaad [para. 0003].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht-Buehler (US 2011/0219433) in view of Schaad (US 2007/0016465), and in further view of Fowler et al. (US 2018/0129371).
Regarding Amended Claim 6, Albrecht-Buehler and Schaad combined fail to explicitly disclose the method, further comprising filling out assignment remarks 10when the assigner appoints the assigned user. Fowler et al. discloses this limitation.  (… when a manager assigns the task of “edit the quarterly report” to an employee, the manager may receive an indication when the employee has completed the task, and the interactions that comprise that task. Similarly, when a manager assigns the task to a work group of several employees, when one employee assumes the task (e.g., begins work, accepts the task, completes the task).  Fowler et al. [para. 0045; Fig. 8B]. … a manager may set a task item to copyedit pages X-Z of a word processing document and assign the task item to a work group or an individual user. The manager, for example, may a select the pages X-Z while accessing those pages in a word processing application and select an option to create a task based on that selection. … The manager is enabled to make multiple selections of users to whom to assign the task item and may assign multiple sections or whole-document tasks to one or more users. Similarly, the manager is enabled to set a directive relative to the assigned user and section (e.g., “copyedit”, “review”, “complete”), which is provided in various aspects as a text entry from the assigning user.  Fowler et al. [para. 0060-0065]).  It would have been obvious to one of ordinary skill in the art of workflow management before the effective filing date of the claimed invention to modify the task assignment steps of Albrecht-Buehler and Schaad combined to include filling out assignment remarks as taught by Fowler et al. providing enhanced efficiency for a task management application.  Fowler et al. [para. 0006].
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kaiserwerth et al. (US 2003/0078932) - user-specific data are made accessible, in an integrated structure in a resulting user database, for substantially all the data processing devices of a data processing system. The resulting user database arises from the combination of a large number of databases with user-specific data. User roles, as the basis of a role-based resource access control, are also counted among the user-specific data. The data processing devices of the data processing system are target systems for the resource access control. In particular, a prerequisite is created for role-based resource access control in data processing systems with heterogeneous target systems and user-specific data recorded in a distributed manner.
Carter et al. (US 2008/0168532) - a method is provided for extending a generalized role definition. A role request and role assignment are received. The role request identifies a principal and a Policy Enforcement Point (PEP) service that acts on behalf of the principal. The role assignment represents permissible roles of the principal. Next, a resource association is evaluated in response to the role request and in response to the role assignment in order to identify a resource profile. One or more resource decorations are applied in response to the identified resource profile. The modified role assignment is sent to the PEP service for enforcement.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623